 



EXHIBIT 10.14(e)

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

     This First Amendment to Employment Agreement (the “First Amendment”) is
made and entered into as of December 24th, 2003 (the “Effective Date”) by and
between Cinemark, Inc., a Delaware Corporation (the “Company”) and Tim Warner
(the “Executive”).

WITNESSETH:

     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement dated June 19, 2002 (the “Original Agreement”); and

     WHEREAS, the Company and the Executive desire to amend the Original
Agreement in accordance with the terms contained in this First Amendment.

     NOW THEREFORE, in consideration of the mutual promises and covenants set
further herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

     1. Amendment to Section 3.6(c). Section 3.6 of the Original Agreement is
amended in its entirety to read as follows:

     “3.6 Additional Benefits Upon a Change of Control

     (a) In the event a Change of Control (defined below) occurs during the
Term, the Executive shall be entitled to receive, simultaneously with the
completion of any event giving rise to a Change of Control, a cash lump sum
amount equal to:

          (i) Executive’s Accrued Employment Entitlements (in accordance with
the terms of the benefit plans providing such benefits, where applicable); plus

          (ii) Executive’s Base Salary for the balance of the Term, plus an
amount equal to the most recent Annual Bonus received by the Executive prior to
the year in which there is a Change of Control multiplied by the number of years
remaining for the balance of the Term (determined without regard to any
performance goals); plus

          (iii) In the event Executive’s employment is terminated following a
Change of Control at any time within the term of this Agreement, the present
value (as determined by a nationally recognized employee benefits consulting
firm agreed to by Executive and the Company) of the premiums payable by the
Company or the Executive under health, dental, life insurance, disability and
accident insurance plans or programs covering Executive for the balance of the
Term.

     (b) In the event of a change of control (as defined in the Company’s Long
Term Incentive Plan or similar plan or agreement adopted by the Company
hereafter pursuant to which stock-based, equity-based or performance
compensation is granted to the Executive), any such outstanding stock-based,
equity-based or performance compensation awards shall become fully vested and/or
exercisable in accordance with the terms of the plan and agreement pursuant to
which such compensation award was granted.

     (c) Notwithstanding any of the provisions of this Agreement and except as
otherwise provided by Section 3.6(c)(i) and (ii) hereof, the amount of all
payments to be made pursuant to this Section 3.6 after a Change of Control that
are determined to be “parachute payments” as defined in Section 280G of

 



--------------------------------------------------------------------------------



 



the Internal Revenue Code of 1986, as amended and then in effect at the time of
such payment (the “Code”), shall be conditioned and restricted as follows:

          (i) Except as provided in Section 3.6(c)(ii) hereof, the total amounts
payable hereunder that constitute parachute payments shall not exceed an amount
that has a parachute payment value (determined under Section 280G of the Code)
that is $1.00 less than three times the Executive’s Base Amount (as defined in
Section 280G of the Code); and

          (ii) Executive shall not be entitled to any amount that would
otherwise be payable without regard to this Section 3.6(c) in excess of the
payment amount in Section 3.6(c)(i) (any such excess amounts are herein referred
to as the “Restricted Amount”) unless, immediately before the Change of Control,
no stock of the Company is readily tradeable on an established securities market
or otherwise, the Restricted Amount payments are approved by more than 75% of
the voting power of all outstanding stock of the Company entitled to vote
immediately before the Change of Control and there is adequate disclosure to all
persons entitled to vote of all material facts concerning all material payments
which (but for this provision) would be parachute payments as defined in
Section 280G of the Code. The requirements for shareholder approval of the
Restricted Amount shall be determined in a manner that is consistent with the
provisions of Treas. Regs. § 1.280G-1, Q&A 7.

          (iii) For purposes of making any calculation of parachute payment
value for purposes of Section 3.6(c)(i) and for purposes of determining the
Restricted Amount under Section 3.6(c)(ii), the parties hereby elect to use the
Applicable Federal Rate that is in effect on the date this amendment is entered
into.

     (d) “Change of Control” shall mean the occurrence of any of the following:

          (i) the acquisition by any person (including any syndicate or group
deemed to be a “person” under Section 13(d)(3) or 14(d)(2) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or any
successor provision to either of the foregoing, of “beneficial ownership”
directly or indirectly, of shares of capital stock of the Company entitling such
person to exercise 50% or more of the total voting power of all “Voting Shares”
of the Company;

          (ii) the consummation of any merger or consolidation of the Company or
any sale or other disposition of all or substantially all of the Company’s
assets, if the stockholders of the Company immediately before such transaction
own directly or indirectly, immediately after consummation of such transaction,
equity securities (other than options and other rights to acquire equity
securities) possessing less than 50% of the voting power of the surviving or
acquiring entity; or

          (iii) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

     “Beneficial Ownership” shall be determined in accordance with Rule 13d-3
promulgated under the Exchange Act, except that a person shall be deemed to be
the “beneficial owner” of all securities that such person has the right to
acquire, whether such right is excisable immediately or only after the passage
of time.

       “Voting Share” means all outstanding shares of any class or classes
(however designated) of capital stock of the Company entitled to vote generally
in the election of the Board of Directors of the Company.”

     2. Ratification. The Company and Employee hereby agree that except as
expressly modified or amended herein, the terms, conditions and covenants of the
Original Agreement are hereby ratified and confirmed and shall remain in full
force and effect. To the extent there is any conflict between the terms

2



--------------------------------------------------------------------------------



 



and provisions of the Original Agreement and this First Amendment, the Company
and Employee agree that this First Amendment shall control.

     IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the day and year first above written.

              COMPANY:
 
            CINEMARK, INC.
 
       

  By:   /s/ Lee Roy Mitchell

     

--------------------------------------------------------------------------------


  Name:   Lee Roy Mitchell

  Title:   Chief Executive Officer
 
            EXECUTIVE:
 
            /s/ Tim Warner

--------------------------------------------------------------------------------

Tim Warner

3